Title: To James Madison from George W. Murray, 7 August 1806
From: Murray, George W.
To: Madison, James



Sir:
New York 7. Augt. 1806

I have the honor of transmitting to you for the information of the Executive various documents relative to the capture of the schooner Nimrod owned by Messrs. Murray & Wheaton of this city & myself.
The Nimrod was taken near Sandy Hook on the 25th. of last april by the Leander Capt. Whitby & other ships of war; a full account of this outrage against the Sovereignty of these States is given by the pilot who witnessed the Capture as well as by the Captain & mate of the vessel in their respective affidavits.
The Copies of the accounts stating the Costs & Expences at Halifax & which amount to the enormous sum of $2091 38/ 100 are forwarded to shew how much it is the interest of the dependents upon the crown to encourage the Capture & Detention of neutral property.  The vague pretext of "a want of farther proof" is the invariable resort of the Judge to countenance the captor, & by the farce of new trials to enrich himself & the officers of Government at the expence of the Claimants.
In addition to these charges of which you have the Copies & which we have actually paid, we have to add, the Demurrage of the vessel, & the Destruction of our expectations by the immense loss sustained in consequence of the difference of prices between the time that the Cargo would have arrived & the time of its delivery, together with the interest of a large Capital.
Immediately on hearing of the Capture I forwarded the affidavit of the Pilot to Halifax fully persuaded that such proof of the illegality of Capt. Whitbys Conduct would cause an immediate release of the Vessel & Cargo; Our agents returned for answer that the Question had been agitated & that the Judge observed, "that the Court at which he presided was competent to admit & had a right to entertain the Question, yet it being ‘a National Question’, it must come before him by authority of the Country whose rights are alledged to have been infringed".  This information was received by me so late as to render it useless to apply to you for the interference of Government to stop the proceedings of the admiralty Court.  I therefore by the advice of the other parties concerned, determined to Wait the final Decision of that tribunal, before I addressed you on the Subject.
Should any farther explanation be required from the Captain or Mate, they are both here.  In the mean time I trust it will not be considered inconsistent in me to beg the honor of a reply to this letter, it being of importance to me to ascertain that the papers now sent have reached the hands of Government.  I beg leave to assure you, Sir, of my high respect & Esteem

G W Murray


List of Papers in the Case of the Schooner Nimrod.
No. 1.  Pilots affidavit
2.  Capt. Protest at Halifax.
3  Decree of the Court
4  Farther Declaration of the Captain & Mate.
5.  First Bill of Costs
6  Second Bill of Costs.
7  Third Bill of Do.
8.  General Bill of Expences paid by the Agents.

